On October 25, 1935, the Illinois Racing Commission revoked a license which it had previously issued to J.D. Mikel and directed the racing association to deny to him all privileges of its respective race courses. Thereafter Mikel filed his petition for a writ of certiorari in the superior court of Cook county, directed to the commission, its three members and secretary. The court ordered the writ to issue. The defendants' motion to quash the writ of certiorari and to dismiss the petition was sustained. Subsequently the petitioner's motion to vacate this order was denied. He has prosecuted an appeal directly to this court on the ground that constitutional questions are involved.
The question presented for decision in the superior court was the validity of the Racing act. (State Bar Stat. 1935, p. 1191; Smith-Hurd Stat. 1935, p. 144.) By his petition Mikel charged that the statute contravenes the first *Page 641 
section of the fourteenth amendment to the Federal constitution and sections 13 and 22 of article 4 of the constitution of this State. In his errors relied upon for reversal the petitioner makes the same contentions. Each of these constitutional objections has been decided adversely to him in People v.Monroe, 349 Ill. 270. Where a constitutional question has previously been settled by this court we will not entertain a direct appeal for the purpose of again raising the same question. People v. Blenz, 317 Ill. 639.
This appeal should have been prosecuted to the Appellate Court for the First District. The cause will therefore be transferred to that court.
Cause transferred.